       Case 4:21-cv-00040-TWT Document 115 Filed 06/18/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

EARL PARRIS, JR., individually,
and on Behalf of a Class of persons
similarly Situated,

                Plaintiff,
                                           Civil Action No.:
v.                                         4:21-cv-00040-TWT

3M COMPANY, ET AL.,

               Defendants.


  DAIKIN AMERICA, INC.’S OPPOSITION TO PLAINTIFF’S MOTION
    FOR LEAVE TO FILE A SURREPLY TO MOTION TO DISMISS
      Plaintiff contends in his Motion For Leave that this court should allow a

surreply to DAI’s Reply Brief In Support Of Its Motion To Dismiss because DAI

raises a new argument in its reply and cites two additional cases to support this

argument. The Court should deny Plaintiff’s Motion For Leave because DAI did not

raise any new arguments in its Reply.

      As this Court well knows, as a general matter, “surreplies are not authorized

and may only be filed under unusual circumstances.” Chemence Med. Prod., Inc. v.

Medline Indus., Inc., 119 F. Supp. 3d 1376, 1383 (N.D. Ga. 2015) (Thrash, J.). After

all, neither the Federal Rules of Civil Procedure nor the local rules for the Northern
       Case 4:21-cv-00040-TWT Document 115 Filed 06/18/21 Page 2 of 6




District of Georgia allow for them. See Stephens v. Trust for Pub. Land, 475 F. Supp.

2d 1299, 1303 (N.D. Ga. 2007) (citing Fedrick v. Mercedes-Benz USA, LLC, 366 F.

Supp. 2d 1190, 1197 (N.D. Ga. 2005) (declining to permit surreply)). And “[t]o

allow such surreplies as a regular practice would put the court in the position of

refereeing an endless volley of briefs.” Garrison v. N.E. Ga. Med. Ctr. Inc., 66 F.

Supp. 2d 1336, 1340 (N.D. Ga. 1999) (declining to permit surreply). Thus, “such

filings will typically be accepted by the Court only in unusual circumstances, such

as where a movant raises new arguments or facts in a reply brief.” Stephens, 475 F.

Supp. 2d at 1303; cf. Fedrick, 366 F. Supp. 2d at 1197.

      Plaintiff relies on this purportedly unusual circumstance—a supposed new

argument—in support of his motion. But DAI raised no new arguments in its Reply.

In its initial brief, DAI argued that Plaintiff failed to sufficiently plead proximate

cause because “Plaintiff’s allegations place DAI’s conduct numerous, independent,

intervening steps down the causal chain from Plaintiff’s injuries.” (Doc. #86, p. 6).

In response, Plaintiff insisted that the alleged acts of the other defendants were not

truly intervening causes because DAI should have foreseen that its sale of PFAS

containing products to Mount Vernon would result in the contamination of nearby

water supplies. (Doc #100, p. 7-8). And then, in reply, DAI responded that Plaintiff’s

foreseeability argument was meritless because the test in Georgia for proximate

                                          2
          Case 4:21-cv-00040-TWT Document 115 Filed 06/18/21 Page 3 of 6




cause focuses not simply on foreseeability but instead on whether the injury was the

probable or natural consequence of the alleged wrongful act. (Doc #109, p. 8).

         DAI’s argument on this score in its reply was not an impermissible new

argument for two reasons. First, it “merely extended the arguments that [DAI]

originally made,” namely that plaintiff had failed to sufficiently plead proximate

cause due to alleged independent, intervening causes. Garrison v. N.E. Ga. Med.

Ctr. Inc., 66 F.Supp.2d 1336, 1340 (N.D. Ga. 1999). And second, it “directly

address[ed] arguments raised in [plaintiff’s] response,” which is the quintessential

purpose of a reply and therefore not a basis for a surreply. Roelle v. Cobb Cty. Sch.

Dist., 2014 WL 4457235, at *9 (N.D. Ga. Sept. 10, 2014); see also, e.g., Stephens v.

Tr. For Pub. Land, 475 F. Supp. 2d 1299, 1304 (N.D. Ga. 2007) (declining a surreply

on this basis). Either way, “no surreply is warranted.” Roelle, 2014 WL 4457235,

at *9.

         Finally, there is no prohibition on citing new authority in support of an

argument made in the opening brief. The court may permit a surreply only when the

reply brief raises a truly new argument—one that neither extends an argument

originally made nor responds to an argument made in the opposition brief. The new

cases cited by DAI in support of its proximate-cause argument “merely extend” the

original argument and are therefore no basis for permitting a surreply. See Garrison,

                                         3
       Case 4:21-cv-00040-TWT Document 115 Filed 06/18/21 Page 4 of 6




66 F.Supp.2d at 1340. To prevent “an endless volley of briefs,” id., DAI respectfully

requests that the Court deny Plaintiff’s Motion for Leave to File A Surreply.



                                     /s/ Steven F. Casey
                                     Steven F. Casey, Pro Hac Vice
                                     Kary Bryant Wolfe, Pro Hac Vice
                                     William Underwood, GA Bar No. 401805
                                     JONES WALKER LLP
                                     420 20th Street North, Suite 1100
                                     Birmingham, AL 35203
                                     Telephone: (205) 244-5200
                                     Email: scasey@joneswalker.com
                                     Email: kwolfe@joneswalker.com
                                     Email: wunderwood@joneswalker.com


                                     Chris Yeilding, Pro Hac Vice
                                     BALCH & BINGHAM LLP
                                     1901 Sixth Avenue North, Suite 1500
                                     Birmingham, AL 35203-4642
                                     Telephone: (205) 226-8728
                                     Email: cyeilding@balch.com

                                     Theodore M. Grossman, Pro Hac Vice
                                     JONES DAY
                                     250 Vesey Street
                                     New York, NY 10281
                                     Telephone: 212-326-3480
                                     Email: tgrossman@JonesDay.com

                                     Counsel for Defendant Daikin America Inc.




                                         4
        Case 4:21-cv-00040-TWT Document 115 Filed 06/18/21 Page 5 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                      SUMMERVILLE DIVISION

 EARL PARRIS, JR., individually,
 and on Behalf of a Class of persons
 similarly Situated,

                 Plaintiff,
                                                Civil Action No.:
 v.                                             4:21-cv-00040-TWT

 3M COMPANY, ET AL.,

               Defendants.


                     CERTIFICATE OF SERVICE
               AND COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that I have this date electronically filed the within and

foregoing, which has been prepared using 14-point Times New Roman font, with

the Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to all attorneys of record.

      Dated: June 18, 2021.

                                       /s/ Steven F. Casey
                                       Steven F. Casey, Pro Hac Vice
                                       Kary Bryant Wolfe, Pro Hac Vice
                                       William Underwood, GA Bar No. 401805
                                       JONES WALKER LLP
                                       420 20th Street North, Suite 1100
                                       Birmingham, AL 35203
                                       Telephone: (205) 244-5200
                                            5
Case 4:21-cv-00040-TWT Document 115 Filed 06/18/21 Page 6 of 6




                          Email: scasey@joneswalker.com
                          Email: kwolfe@joneswalker.com
                          Email: wunderwood@joneswalker.com

                          Chris Yeilding, Pro Hac Vice
                          BALCH & BINGHAM LLP
                          1901 Sixth Avenue North, Suite 1500
                          Birmingham, AL 35203-4642
                          Telephone (205) 226-8728
                          Email: cyeilding@balch.com

                          Theodore M. Grossman, Pro Hac Vice
                          JONES DAY
                          250 Vesey Street
                          New York, NY 10281
                          Telephone: 212-326-3480
                          Email: tgrossman@JonesDay.com

                          Counsel for Defendant Daikin America Inc.




                              6
